Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This is a final rejection. Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28 are pending.


Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 

	

	
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 

Response to Argument under 35 USC 101 (Alice):
All sorts of inventions that are plainly directed to concrete machines or specific
processes. Under a proper analysis of the claimed invention as a whole in step one, the claims "as a whole" are "directed to" a specific sort of "measuring event based purchase and outputting a critical set of products using the likelihood function for the event that causes a purchase model of a latent event response to deviate from a baseline purchase model" (See Petition for Writ of Certiorari, The Chamberlain Group, Inc. v. Techtronic Industries Co., May 15, 2020. None of that is abstract. 
The examiner respectfully disagrees: 

The instant application is not similar to the case laws the applicant listed above. Independent Claims 1, 8 and 14, the claims are directed to grouping segments of customers into a plurality of groups according to a measure of a similarity between the customers in the segments of customers based on a shopping cart of the customer and a locality of the customers; and second: measuring a strength of an impact on a plurality of events for a group of the segments of customers by analyzing sales data across a full product set to determine a relevant product that drives the sales data for the segments of customers as an event-driven purchase; calculating, for each event, an event-sales correlation on an aggregation of the sales data of each customer group in which the customer groups with a correlation greater than a threshold indicate the strength of the impact of each event in terms of an impact in the locality of the customers; and mapping each event to the plurality of groups that exhibit a strongest strength of the impact to the event in the locality, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products. wherein the grouping uses an event-driven clustering technique in which: static clustering of customers that respond to similar events is initialized by grouping aggregated dollar spending on days close to each event; grouping each event into categories of interest; for each customer, aggregating a spending on each day across all product groups; normalizing a daily spending to a percentage of a total spending; Serial No. 15/282,6373 Docket No. YOR920161304US1YOR.1094 for each of n-event categories, days are flagged that are within a window of some event from the category; for each customer-category pair, a total of customer's normalized spending is computed falling on a flagged day; and an n-vector of customer-category spending for each customer is taken and k- means clustering is performed on this set to group customers, further comprising; constructing response pools for each event combining relevant groups together; measuring a strength of an impact of an event on a response pool of the response pools; and creating an initial segmentation of customers for the grouping based on the strength of the impact of the event on the response pool, outputting the initial segmentation of a consumer such that the consumer tailors advertising to the locality of the customers, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products; a search over all combinations of the grouped segments to determine a score for a subset of the groups and find a group that produces a best score for the strength of the impact, the search are adjusted to add/remove segments from the grouped segments according to a budget to improve the score until the best score is found within the budget; estimating a likelihood of an event-driven purchase for each product type and an event category combination, the likelihood being expressed as for each concurrent event in the event category combination, determining groups of customers that respond to a similar event category based on a correlation between the groups of customers and the customer-event map; and creating an inventory list for each product type based on the likelihood of the event-driven purchases and based on the groups of customers, wherein the likelihood of the event-driven purchase is further estimated based on:  the likelihood of the event-driven purchase; and  the likelihood that a first customer type purchases for first category events,  identifying a critical set of products using the likelihood for the event that causes a purchase; and  a customer-event map and the purchase model for the event-driven purchase. The claims are directed to a well-known business practice using transaction data to group retail/grocery customers who exhibit similar patterns of response to market events which is clearly a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) under “Certain Methods of Organizing of Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Applicants argue: see applicant remarks page 16:
Examiner did not examine the claims as a whole, they misapplied the "technological environment" standard. Plainly, the Examiner has merely concluded that "merely using a generic computer as to perform such steps that are capable of being performed without a computer does not amount to a technological improvement". However, the Examiner erred in coming to this conclusion because the Examiner is simply concluding that there is a generic computer component instead of focusing on the claims as a whole providing a technological improvement such that pre-emption is not a concern. … Applicant's claims are not "generic" in that sense. They do not specify hardware and software configurations at such a high level as to preempt any conceivable implementation of measuring event-purchase apriori and creating better inventories based on this for supply/demand. The Examiner missed this point because it dissected the claims and disregarded the elements that meaningfully narrow the invention's scope (e.g., "inventive concept").

The examiner respectfully disagrees: 
While the claims may represent an improvement to the business process of customer segmentation, they in no way either claimed or disclosed represent a practical application. In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claim recites the additional limitation of “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” “an estimated impact and a model”, “a mixture of a mode”, “a latent variable factoring”, “a function factoring “and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S.Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f)).
The user of generic computer component to “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” “an estimated impact and a model”, “a mixture of a mode”, “a latent variable factoring”, “a function factoring“, “a purchase model” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Examiner further notes that receiving as input is well known in the art.
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. 
Examiner asserts that a computer implemented method..... “A processor”, “a non-transitory computer readable storage medium”, and “a memory”. With regard to the cloud computing, in applicant specification paragraph [0044], “a cloud computing environment …. With any other type of computing environment now known or later developed” as recited in the independent claim are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.
The courts have recognized the following computer functions as well-understood, routing, and convention functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data,” “automating mental tasks,” etc.) are well-understood, routine, etc. (MPEP 2106.05(d)). 
See specification ¶ [0019], “one or more computers of a computer system 12 according to an embodiment of the present invention can include a memory 28 having instructions stored in a storage system to perform the steps of FIG. 1.” Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)

	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 
 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8 and 14 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8, and 14 includes various elements that are not directed to the abstract idea. These elements include “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” “an estimated impact and a model”, “a purchase model”, “a mixture of a mode”, “a latent variable factoring”, “a function factoring” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps. Examiner asserts that a “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” “an estimated impact and a model”, “a purchase model”, “a mixture of a mode”, “a latent variable factoring”, “a function factoring” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 8 and 14, the claims are directed to the abstract idea and substantially recite the limitations: first: grouping segments of customers into a plurality of groups according to a measure of a similarity between the customers in the segments of customers based on a shopping cart of the customer and a locality of the customers; and second: measuring a strength of an impact on a plurality of events for a group of the segments of customers by analyzing sales data across a full product set to determine a relevant product that drives the sales data for the segments of customers as an event-driven purchase; calculating, for each event, an event-sales correlation on an aggregation of the sales data of each customer group in which the customer groups with a correlation greater than a threshold indicate the strength of the impact of each event in terms of an impact in the locality of the customers; and mapping each event to the plurality of groups that exhibit a strongest strength of the impact to the event in the locality, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products. wherein the grouping uses an event-driven clustering technique in which: static clustering of customers that respond to similar events is initialized by grouping aggregated dollar spending on days close to each event; grouping each event into categories of interest; for each customer, aggregating a spending on each day across all product groups; normalizing a daily spending to a percentage of a total spending; Serial No. 15/282,6373 Docket No. YOR920161304US1YOR.1094 for each of n-event categories, days are flagged that are within a window of some event from the category; for each customer-category pair, a total of customer's normalized spending is computed falling on a flagged day; and an n-vector of customer-category spending for each customer is taken and k- means clustering is performed on this set to group customers, further comprising; constructing response pools for each event combining relevant groups together; measuring a strength of an impact of an event on a response pool of the response pools; and creating an initial segmentation of customers for the grouping based on the strength of the impact of the event on the response pool, outputting the initial segmentation of a consumer such that the consumer tailors advertising to the locality of the customers, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products; a search over all combinations of the grouped segments to determine a score for a subset of the groups and find a group that produces a best score for the strength of the impact, the search are adjusted to add/remove segments from the grouped segments according to a budget to improve the score until the best score is found within the budget; estimating a likelihood of an event-driven purchase for each product type and an event category combination, the likelihood being expressed as for each concurrent event in the event category combination, determining groups of customers that respond to a similar event category based on a correlation between the groups of customers and the customer-event map; and creating an inventory list for each product type based on the likelihood of the event-driven purchases and based on the groups of customers, wherein the likelihood of the event-driven purchase is further estimated based on:  the likelihood of the event-driven purchase; and  the likelihood that a first customer type purchases for first category event, identifying a critical set of products using the likelihood for the event that causes a purchase; and  a customer-event map and the purchase model for the event-driven purchase.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8 and 14 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  The claims are directed to a well-known business practice using transaction data to group retail/grocery customers who exhibit similar patterns of response to market events which covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing of Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system”, “an estimated impact and a model”, “a purchase model”, “a mixture of a mode”, “a latent variable factoring”, “a function factoring” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 4-6, 11-13, 17-19, 22, 26, and 28 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8 and 14 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8 and 14 includes various elements that are not directed to the abstract idea. These elements, “a cloud computing environment”, “a cloud infrastructure”, “a processor”, “a non-transitory computer readable storage medium”, “system” “an estimated impact and a model”, “a purchase model”, “a mixture of a mode”, “a latent variable factoring”, “a function factoring” and “a memory” to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0019] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 
 

Dependent claims 28 is not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are the “a calendar”, and “a computer . Using the a calendar and/or computer is considered a “particular technological environment “MPEP 2106.05h” at step 2A, Prong 2. Also, the “a calendar”, and “a computer are merely used as a tool to perform an abstract idea at Step 2B.     Therefore, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 
Dependent claims 4-6, 11-13, 17-19, 22, and 26 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson et al. US 2013/0191195: systems and methods to present process offers. 
Milne US 2007/0203773: method for avoiding or limiting early build due to yield decreases. 
Liang US 2015/0106867: security information and event management. 
Martinez et al. US 2016/0063419: inventory optimization tool.
Mathis et al. US 2018/0053199: auto-segmentation. 
Mangipudi et al. US 2016/0171540: dynamic omnichannel relevant content and services targeting in real time.  
Konig et al. US 2017/0316438: customer experience analytics. 
High et al. US 2017/0278053: event-based sales prediction. 
Astrong et al. US 2014/0279868: system and method for generating an informational packet for the purpose of marketing a vehicle to prospective customers. 
Frazer et al. US 2014/0222506: consumer financial behavior model generated based on historical temporal spending data to predict future spending by individuals. 
Treiser US 2013/0297543: tools and methods for determining relationship values. 
Najibi et al. US 2018/0285682: saliency-based object counting and localization. 
SHI et al. US 2016/0275413: Model vector generation for machine learning algorithms. 
Anderson et al. US 2015/0317589: Forecasting system using machine learning and ensemble methods. 
Green et al. US 2015/0032502: systems and methods for sales and inventory management.  
Van Dusen et al. US 2017/0235848: system and method for fuzzy concept mapping, voting ontology crowd sourcing, and technology prediction.  
Quastse et al. US 2005/0010472: High-precision customer based targeting by individual usage statistics. 
Capistrán, Carlos, and Allan Timmermann. "Forecast combination with entry and exit of experts." Journal of Business & Economic Statistics 27.4 (2009): 428-440. (Year: 2009). (Reference U)
Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. (Year: 2015). (Reference V)
Ali, Özden Gür, et al. Pooling information across SKUs for demand forecasting with data mining. working paper, 2007. (Year: 2007). (Reference W)                                                                                                                                                                                                    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CRYSTOL STEWART/Primary Examiner, Art Unit 3624